AMENDMENT TO THE SALIX TECHNOLOGIES, INC.

OMNIBUS STOCK PLAN

 

WHEREAS, Salix Technologies, Inc. has heretofore established the Salix
Technologies, Inc. Omnibus Stock Plan (the "Plan") for the benefit of eligible
executives and key personnel of Salix Technologies, Inc. and its subsidiaries;

WHEREAS, Salix Technologies, Inc. was acquired by Oriole Merger Corp., a
wholly-owned subsidiary of Tellabs, Inc. ("Sub"), and Sub was merged with and
into Salix Technologies, Inc. (Tellabs, Inc. shall be known as the " Company";
provided, however, that prior to the effective time of the merger, "Company"
means Salix Technologies, Inc.);

WHEREAS, the Board of Directors of the Company deems it desirable to make
certain amendments to the Plan relating to the vesting of options and stock
appreciation rights ("SARs") and/or the post-employment exercise period in the
event of the death, disability, or retirement of an option or SAR holder, or a
change in control of the Company; and

WHEREAS, the Board of Directors of the Company has considered the
recommendations and has approved this Amendment to the Plan.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective
June 30, 2000, as follows :

 I.   Under Section 2 of the Plan, the following definition of "Change in
      Control" shall be added:
      
      
      
      

      (n) "Change in Control" means the first to occur of:
      
      (i) Any "person" (as defined in Section 13(d) and 14(d) of the Securities
      Exchange Act of 1934, as amended (the "Exchange Act")), excluding for this
      purpose, Tellabs, Inc. ("Tellabs") or any subsidiary of Tellabs, or any
      employee benefit plan of Tellabs or any subsidiary of Tellabs, or any
      person or entity organized, appointed or established by Tellabs for or
      pursuant to the terms of any such plan which acquires beneficial ownership
      of voting securities of Tellabs, is or becomes the "beneficial owner" (as
      defined in Rule 13d-3 under the Exchange Act), directly or indirectly of
      securities of Tellabs representing 20% or more of the combined voting
      power of Tellabs's then outstanding securities; provided, however, that no
      Change in Control will be deemed to have occurred as a result of a change
      in ownership percentage resulting solely from an acquisition of securities
      by Tellabs; and provided further that no Change in Control will be deemed
      to have occurred if a person inadvertently acquires an ownership interest
      of 20% or more but then promptly reduces that ownership interest below
      20%;
      

      (ii) During any two consecutive years (not including any period beginning
      prior to June 30, 2000), individuals who at the beginning of such two-year
      period constitute the Board of Directors of Tellabs and any new director
      (except for a director designated by a person who has entered into an
      agreement with Tellabs to effect a transaction described elsewhere in this
      definition of Change in Control) whose election by the Board or nomination
      for election by Tellabs' stockholders was approved by a vote of at least
      two-thirds of the directors then still in office who either were directors
      at the beginning of the period or whose election or nomination for
      election was previously so approved (such individuals and any such new
      director, the "Incumbent Board") cease for any reason to constitute at
      least a majority of the Board;
      
      (iii) Consummation of a reorganization, merger or consolidation or sale or
      other disposition of all or substantially all of the assets of Tellabs (a
      "Business Combination"), in each case, unless, following such Business
      Combination, (A) all or substantially all of the individuals and entities
      who were the beneficial owners of outstanding voting securities of Tellabs
      immediately prior to such Business Combination beneficially own, directly
      or indirectly, more than 50% of the combined voting power of the then
      outstanding voting securities entitled to vote generally in the election
      of directors, as the case may be, of the company resulting from such
      Business Combination (including, without limitation, a company which as a
      result of such transaction owns Tellabs or all or substantially all of
      Tellabs' assets either directly or through one or more subsidiaries) in
      substantially the same proportions as their ownership, immediately prior
      to such Business Combination of the outstanding voting securities of
      Tellabs; (B) no person (excluding any company resulting from such Business
      Combination or any employee benefit plan (or related trust) of Tellabs or
      such company resulting from such Business Combination) beneficially owns,
      directly or indirectly, 20% or more of, respectively, the then combined
      voting power of the then outstanding voting securities of such company
      except to the extent that such ownership existed prior to the Business
      Combination; and (C) at least a majority of the members of the board of
      directors of the company resulting from such Business Combination were
      members of the Incumbent Board at the time of the execution of the initial
      agreement, or of the action of the Board, providing for such Business
      Combination; or
      
      (iv) Approval by the stockholders of Tellabs of a complete liquidation or
      dissolution of Tellabs.

      
      
 II.  Under Section 2 of the Plan, the following definition of "Disability"
      shall be added:
      
      
      
      

      (p) "Disability" shall have the meaning ascribed to such term in
      Section 22(e)(3) of the Code.

      
      
 III. Section 8 shall be amended in its entirety to read as follows:
      
      
      
      

      8. TERMINATION OF EMPLOYMENT.
      
      Except as set forth in Section 8A with respect to the effect of a Change
      in Control or except as the Administrator may otherwise expressly provide
      in the Grant Agreement evidencing an Award, the following rules shall
      apply upon termination of the Grantee's employment with the Company and
      all Subsidiaries:
      
      (a) Except as set forth in subsections (b), (c), and (d) below, in the
      event that a Grantee who is an employee as of the date of grant of Awards
      hereunder shall cease to be employed by the Company or its subsidiaries
      for any reason other than a termination for Cause, all vested Awards held
      by him pursuant to the Plan and not previously exercised at the date of
      such termination may be exercised for a period of ninety (90) days after
      the date of termination of the Grantee's employment, subject to the terms
      of Paragraph 5(b) and the condition that no Award shall be exercisable
      after the expiration of ten (10) years from the date it is granted. If the
      termination of employment is a termination by the Company for Cause, then
      all Awards held by him pursuant to the Plan and not previously exercised
      at the date of such termination shall terminate immediately and become
      void and of no effect. Authorized leaves of absence or absence for
      military service shall not constitute termination of employment for the
      purpose of the Plan.
      
      (b) In the event of termination of employment due to the death the
      Grantee, each Option and SAR held by the Grantee shall become exercisable
      in full and may be exercised at any time prior to the expiration date of
      such Award or within one year after the date of the Grantee's death,
      whichever period is shorter.
      
      (c) In the event of termination of employment due to the Disability of the
      Grantee, each Option and SAR held by the Grantee may, to the extent
      exercisable at the time of termination of employment, be exercised at any
      time prior to the expiration date of such Award or within three years
      after the date of the Grantee's termination of employment, whichever
      period is shorter.
      
      (d) In the event of termination of employment due to the retirement of the
      Grantee on or after attaining age 55, all or a portion of each Option and
      SAR held by the Grantee, to the extent not then exercisable, shall become
      exercisable in accordance with the schedule set forth below based upon one
      point for the Grantee's attained age and one point for each year of
      continuous service with the Company or its affiliates as of the date of
      retirement (including for this purpose, continuous service with an entity
      prior to the date such entity was acquired by the Company or an affiliate
      of the Company, but excluding any service prior to January 1, 1975),

      
      

      At least 70 but less than 80 points          50% of each unvested Award
      shall vest
      At least 80 but less than 90 points          75% of each unvested Award
      shall vest
      At least 90 points                                  100% of each unvested
      Award shall vest

      
      

      and all Options and SARs held by the Grantee to the extent then
      exercisable may be exercised at any time prior to the expiration date of
      such Award or within three years after the date of the Grantee's
      retirement, whichever period is shorter.
      
      (e) Notwithstanding anything in this Plan to the contrary, any incentive
      stock option which is exercised after the expiration of three months
      following the cessation of employment for any reason other than Disability
      or death or one year after the date of termination of employment due to
      Disability or death, shall be treated as a nonqualified stock option.

      
      
 IV.  The Plan shall hereby be amended by adding a new Section 8A to read:

8A. CHANGE IN CONTROL.

(a) Effect of Change in Control. Upon the occurrence of a Change in Control, any
and all Options and SARs granted hereunder shall become immediately exercisable
and remain exercisable until such Options and SARs expire or terminate under the
provisions of this Plan.

(b) Change in Control Not Approved by Incumbent Board. Upon the occurrence of a
Change in Control not approved by the Incumbent Board, any and all Options and
SARs granted hereunder shall become immediately exercisable, and shall remain
exercisable throughout their entire term without regard to termination of
employment subsequent to such Change in Control.

 

IN WITNESS WHEREOF, the foregoing amendments to the Salix Technologies, Inc.
Omnibus Stock Plan are hereby adopted as of the 30th day of June, 2000, by the
undersigned officer duly authorized by resolutions adopted by the written
consent of the Board of Directors dated June 30, 2000.

 

SALIX TECHNOLOGIES, INC.

 

By: /s Brian J. Jackman

Name: Brian J. Jackman

Its: President